DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/27/2020, 03/08/2021, 06/16/2021, and 10/13/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Curry on 05/06/2022.
The application has been amended as follows: Claim 1 is amended to recite: A contactor operating state maintaining device comprising: 	a controller configured to output a contactor control signal for controlling an operation of a contactor; 	a system basis unit configured to monitor a state of the controller and to output a safety detection signal; 	an operation maintaining unit including a first level shifter configured to shift a voltage level of the safety detection signal, a second level shifter configured to shift a voltage level of the contactor control signal, a retention output unit configured to compare the voltage level of the first level shifter with the voltage level of the second level shifter and to output a retention output signal, and a timer output unit configured to output a timer output signal to output the retention output signal for a preset time; and 	a contactor driver configured to output a contactor driving signal based on the contactor control signal and the retention output signal,	wherein the contactor driver is configured to perform an OR logic operation on the contactor control signal and the retention output signal and to output the contactor driving signal 5corresponding to a result of the OR logic operation.
Claim 9 is cancelled.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the contactor driver is configured to perform an OR logic operation on the contactor control signal and the retention output signal and to output the contactor driving signal 5corresponding to a result of the OR logic operation. The closest prior art references of record are Cho et al. U.S. Patent Application 2020/0124672 (hereinafter “Cho”), Ozeki et al. Japanese Patent Document JP H07-93764 B2 (hereinafter Ozeki”), Harvey et al. U.S. Patent Application 2018/0186241 (hereinafter “Harvey”), and Huynh et al. U.S. Patent No. 9,525,291 (hereinafter “Huynh”). Regarding claim 1, Cho teaches a contactor operating state maintaining device (refer to figures 1-3) comprising: a controller (i.e. contactor control unit 110)(fig.1) configured to output a contactor control signal for controlling an operation of a contactor (implicit); a system basis unit (refer to main control unit 120)(fig.1)(refer also to fig.2) configured to monitor a state of the controller (refer to abstract) and to output a safety detection signal (refer to abstract); an operation maintaining unit (refer to fig.2), and a timer output unit (refer to [0053]) configured to output a timer output signal to output the retention output signal for a preset time (refer to [0053]); and a contactor driver (refer to main control unit 120)(fig.1)(refer also to fig.4) configured to output a contactor driving signal based on the contactor control signal and the retention output signal (refer to abstract), however, Cho does not teach the operation maintaining unit including a first level shifter configured to shift a voltage level of the safety detection signal, a second level shifter configured to shift a voltage level of the contactor control signal, a retention output unit configured to compare the voltage level of the first level shifter with the voltage level of the second level shifter and to output a retention output signal, wherein the contactor driver is configured to perform an OR logic operation on the contactor control signal and the retention output signal and to output the contactor driving signal corresponding to a result of the OR logic operation. However, Ozeki teaches the operation maintaining unit including a first level shifter configured to shift a voltage level of the safety detection signal (refer to fig.1), a second level shifter configured to shift a voltage level of the contactor control signal (refer to fig.1), a retention output unit configured to compare the voltage level of the first level shifter with the voltage level of the second level shifter and to output a retention output signal (refer to fig.1), however Cho and Ozeki do not teach wherein the contactor driver is configured to perform an OR logic operation on the contactor control signal and the retention output signal and to output the contactor driving signal corresponding to a result of the OR logic operation. Harvey (figure 3) and Huynh (figures 3 and 4) teach similar circuits, however they do not teach wherein the contactor driver is configured to perform an OR logic operation on the contactor control signal and the retention output signal and to output the contactor driving signal corresponding to a result of the OR logic operation. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho, Ozeki, Harvey, and/or Huynh to arrive at the claimed invention. Claims 2-8 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839